PD-0483-1
                                                                                 COURT OF CRIMINAL APPEAL
         FILEDIN                                                                                  AUSTIN, TEXA
COURT OF CRIMINAL APPEALS                                                       Transmitted 11/13/2015 9:40:30 Al
           .   _ ondC                                                             Accepted 11/13/2015 9:44:15 Al
     November 13,2015                                                                  ^           .„. ArriQT
                              TO THE COURT OF CRIMINALAPPEALS                                      ABEL A™I
                                                                                                           CLER
   ABEL ACOSTA. CLERK

                                            No. PD-0483-15                             .         7TT£

        Ruben Totten
                                                               On appeal from the 230th
                                                                                                 W^-VT
        vs.                                                    District Court of Harris County
                                                               Trial Cause Number 1365961
                                                               COA#01-14-00189-CR
        State of Texas


                             Appellant's Final Motion to Extend Time
                                      to File Brief on the Merits
                                  for One day—Brief Already Filed


        To The Honorable Judges Of The Court Of Criminal Appeals:

        COMES NOW, Ruben TOTTEN, and files this his Motion to Extend Time to File Brief
        on the Merits, and in support thereof, would respectfully show the Court the following:

                                                    I.


        Appellant's brief on the merits was due on November 10th. The brief was filed on
        November 11th. One previous motion for extension has been filed.

                                                   II.


        On the evening in which she was about to e-file the brief, counsel experienced a series
        of frustrating computer errors which resulted in lost and un-updated files. Some of it
        had to be retreived from other sources and some of it had to be recreated. This caused
        the brief to be filed just after the deadline. Counsel apologizes for the unintentional
        delay and for any inconvenience to this Honorable Court or to its very gracious Clerk's
        office.


        This motion is in accordance with Texas Rules of Appellate Procedure 10.5(b) and
        38.6(d)("A motion to extend the time to file a brief may be filed before or after the date
        the brief is due.").
                                          III.


Counsel additionally requests an extension due to the fact that our Appellate Division
is currently very understaffed as we are down to 6 attorneys from an original 10
attorneys. We are in the process of hiring additional attorneys. In the meantime,
Counsel is working an extensive amount of overtime and has filed 23 briefs for criminal
appellants so far this year, in addition to all of the client-centered duties such
representation entails.

Additionally, counsel is the PDO's "Intern and Career Development Coordinator" who
runs the office's intern program which requires daily attention and the FACT (Future
Appointed Counsel Training) Program implemented from a federal grant to oversee the
training of new lawyers. Counsel is also on the Board of Directors for the Harris
County Criminal Lawyers Association which requires some time although most of
those duties have recently had to be placed on the back-burner.

Counsel has been engaged in work in the Harris County Public Defender's Office on
many cases, include the following:

      Lenin Lopet^ 01-13-01079-CR, reversed and set for rehearing in cause #1403196
      Joseph Smith, 14-15-00625-CR
      Darryle Robertson, 14-15-00132-CR

      Hugo Pachas-Lunas, 01-14-00516-CR
      Michael Davila, 01-15-00560-CR

      Stephen Hopper, 14-15-00371-CR
      Domingo Medina, 01-15-00575-CR

      Kori Henegar, 14-15-00529-CR
      Craig Beat, 01-12-00896-CR

      Corey Nickerson, 01-15-00764-CR through 01-15-00766-CR
      Emanuel Hayes, 1408364
      Research and writing in preparation for several cases for the trial division of
      the Harris County Public Defender's Office.
                                           IV.


Appellant's attorney requests an extension of 1 day, until November 11, which is
necessary so that the brief can be thoroughly written and timely filed. This motion is
not made for the purpose of delay.


                                       PRAYER

Wherefore, Premises Considered, Appellant prays that this Honorable Court
grants this requested extension of time to file the appellant's brief on the merits in the
above cause and extend the time for filing to November 11, 2015, the day on which the
brief was filed.
                                                       Respectfully submitted,

                                                       Alexander Bunin
                                                       Chief Public Defender
                                                       Harris County, Texas


                                                       /s/Sarah V.Wood
                                                       Sarah V. Wood
                                                       Assistant Public Defender
                                                       Harris County, Texas
                                                       Texas Bar Number 24048898
                                                       1201 Franklin, 13th Floor
                                                       Houston Texas 77002
                                                       713.368.0016 (phone)
                                                       713.368.9278 (fax)
                                                       Sarah.Wood@pdo.hctx.net

                               Certificate of Service


By my signature below, I hereby certify that a true and correct copy of the above and
foregoing Appellant's Motion to Extend Time to File Brief on the Merits has been
served on the State Prosecuting Attorney and the District Attorney of Harris County,
Texas, via the e-file service.



                                 /s/Sarah V Wood